United States Securities Exchange Commission Washington, D.C. 20549 Form 10-QSB [X ]QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-27419 American Security Resources Corporation (Exact name of small business issuer as specified in its charter) Nevada 90-0179050 (State or other jurisdiction of incorporation or organization) IRS Employer Identification No. 9601 Katy Freeway, Suite 220 Houston, TX 77024 (713) 465-1001 (Address of principal executive offices) (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 of 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:176,719,115as ofNovember9, 2007. Transitional Small Business Disclosure Format (check one) [ X ] Yes [ ] No Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act. [ ] Yes [ X ] No FORM 10-QSBTABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets September 30, 2007 and December 31, 2006 (Unaudited) 3 Consolidated Statements of Operations For the Three and Nine Months ended September 30, 2007 and 2006 (Unaudited) 4 Consolidated Statement of Stockholders' Deficiency For the Nine Months ended September30, 2007 (Unaudited) 5 Consolidated Statements of Cash Flows For the Nine Months ended September30, 2007 and 2006 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 11 Results of Operations 11 Liquidity and Capital Resources 11 ITEM 3.CONTROLS AND PROCEDURES 12 PART II - OTHER INFORMATION 13 ITEM 1.LEGAL PROCEEDINGS 13 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 ITEM 5.OTHER INFORMATION 14 ITEM 6. EXHIBITS 14 SIGNATURE 14 PART I - FINANCIAL INFORMATION Item 1 - Financial Statements AMERICAN SECURITY RESOURCES CORPORATION (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2007ANDDECEMBER 31, 2006 (unaudited) September 30, 2007 December 31, 2006 ASSETS Cash in bank $ 28,530 $ 6,575 Prepaid expenses 3,815 6,447 Total current assets 32,345 13,022 Equipment, net of depreciation of $63,143 and $26,463, respectively 96,822 133,121 Intangible assets, net of amortization of $8,032 811,268 TOTAL ASSETS $ 940,435 $ 146,143 LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $91,641 $126,184 Other current liabilities 852,859 119,729 Accrued contingent liability and accrued interest 154,875 153,250 Notes payable and accrued interest - shareholders 26,284 20,157 Total current liabilities 1,125,659 419,320 SHAREHOLDERS' DEFICIT Preferred stock - 1,000,000 shares authorized; $.001 par value; no shares issued or outstanding - - Common stock - 200,000,000 shares authorized; $.001 par value 171,074,082 and 109,604,794 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 171,074 109,604 Additional paid-in capital 46,514,697 43,253,937 Deficit accumulated during the development stage (14,762,711) (11,528,434) Deficit accumulated from prior operations (32,108,284) (32,108,284) Total shareholders' deficit (185,224) (273,177) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ 940,435 $ 146,143 The accompanying notes are an integral part of these financial statements. 3 AMERICAN SECURITY RESOURCES CORPORATION (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007AND 2006 AND THE PERIOD FROM OCTOBER 1, 2005 (RE-ENTERING OF DEVELOPMENT STAGE) THROUGH SEPTEMBER 30, 2007 (unaudited) Three Months Ended September 30, Nine Months Ended September30, Re-entering DevelopmentStage to 2007 2006 2007 2006 September 30, 2007 General and administrative expenses $ 421,756 $ 2,468,795 $ 2,426,498 $ 5,813,751 $ 11,932,278 Depreciation and amortization 21,806 - 44,709 - 67,992 Research and development expenses 694,672 715,742 753,379 1,421,632 2,521,562 Operating Expenses (1,138,234 (3,184,537) (3,224,586 (7,235,383) (14,521,832) Other Income (Expense): Permanent impairment of investment - (222,231) - (222,231 (225,000) Interest expense ( 1,132) (2,156) (9,688) (2,156) (15,876) Net Loss (1,139,366) (3,408,924) (3,234,274) (7,459,770) (14,762,708) Other Comprehensive Loss: Change in unrealized loss on investment available for sale - 216,690 - 86,538 (86,538) Comprehensive Loss $ (1,139,366) $ (3,192,234) $ (3,234,274) $ (7,373,232) $ (14,849,246) Loss per share - basic and fully diluted $ (0.01) $ (0.04) $ (0.03) $ (0.10) Weighted average shares outstanding 154,371,971 84,017,203 124,271,706 74,221,120 The accompanying notes are an integral part of these financial statements. 4 AMERICAN SECURITY RESOURCES CORPORATION (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENT OF SHAREHOLDERS' DEFICIT FOR THE PERIOD FROM JANUARY 1, 2, 2007 (unaudited) No. of Shares Paid-in Capital Accumulated Deficit Development Stage Prior Operations Other Comprehensive Loss Total Balance, 12/31/04 35,319,977 $ 29,741,757 $(29,652,400) $ - $ - $ 89,357 Shares issued for: Cash 2,000,000 77,000 77,000 Director services 2,624,501 248,567 248,567 Services 8,231,288 1,429,304 1,429,304 Warrant expense - 1,505,897 1,505,897 Compensation 12,000,000 2,040,000 2,040,000 Equity swap investment 1,500,000 225,000 225,000 Net loss (5,384,548) (5,384,548) Other comprehensive loss (86,538) (86,538) Balance 12/31/05 61,675,766 35,267,525 (35,036,948) - (86,538) 144,039 Entries for twelve months ended December 31, 2006: Reclassification of accumulated deficit 32,108,284 (32,108,284) Shares of common stock issued for cash January 1,250,000 111,962 111,962 February 1,608,000 285,138 285,138 March 3,330,000 428,344 428,344 May 1,000,000 136,981 136,981 June 2,050,000 195,000 195,000 July 1,250,000 115,000 115,000 August 2,500,000 179,750 179,750 September 1,500,000 103,000 103,000 October 2,781,250 182,500 182,500 November 500,000 24,000 24,000 December 5,975,000 144,315 144,315 Total 23,744,250 1,905,990 - - - 1,905,990 Shares of common stock issued for directors' services March 700,000 175,175 175,175 August 4,298,000 408,310 408,310 October 200,000 17,400 17,400 December 1,500,000 90,000 90,000 Total 6,698,000 690,885 - - - 690,885 Shares of common stock issued for consulting services March 1,370,999 452,078 452,078 April 700,000 178,500 178,500 June 200,000 27,000 27,000 July 1,100,000 121,000 121,000 August 7,701,999 707,690 707,690 September 213,053 22,371 22,371 October 1,500,000 126,000 126,000 December 2,000,000 90,000 90,000 Total 14,786,051 1,724,639 - - - 1,724,639 Shares of common stock issued for accrued liabilities May 455,448 107,030 107,030 June 177,844 25,509 25,509 Total 633,292 132,539 - - - 132,539 Shares of common stock issued relating to the cashless exercise of warrants February 1,129,935 - Total 1,129,935 - Fair value of warrants issued for services March - 1,775,832 1,775,832 April - 111,000 111,000 May - 127,000 127,000 June - 85,000 85,000 September - 175,922 175,922 October - 80,314 80,314 November - 24,555 24,555 December - 26,224 26,224 Total - 2,405,847 - - - 2,405,847 Shares of common stock issued for employee and contractor incentives and bonuses December 937,500 42,188 42,188 Total 937,500 42,188 - - - 42,188 Fair value of the modification of the warrants July - 1,127,998 1,127,998 Warrants issued for cash -July - 150,000 150,000 Other equity items (1) (84,070) 86,538 2,468 Net loss (8,599,770) - (8,599,770) Balance, 12/31/06 109,604,794 43,363,541 (11,528,434) (32,108,284) - (273,177) Entries for the three months ended March 31, 2007 Shares of common stock issued for cash January 3,900,000 155,460 155,460 February 3,000,000 120,700 120,700 March 4,150,000 156,280 156,280 Total 11,050,000 432,440 - - - 432,440 Shares of common stock issued for directors' services January 500,000 42,000 42,000 Total 500,000 42,000 - - - 42,000 Shares of common stock issued for consulting services January 400,000 38,400 38,400 Total 400,000 38,400 - - - 38,400 Shares of common stock issued for accrued liabilities and contractor services January 4,285,155 156,416 156,416 February 431,386 31,060 31,060 March 848,655 53,398 53,398 Total 5,565,196 240,874 - - - 240,874 Fair value of warrants issued for services January - 453,142 453,142 February - 90,628 90,628 March - 130,450 130,450 Total - 674,220 - - - 674,220 Other equity items (1) 84,070 84,070 Net loss (1,277,667) (1,277,667) Balance, March 31, 2007 127,119,990 44,875,548 (12,806,101) (32,108,284) - (38,840) Less par: (127,120) Total $44,748,428 Entries for the three months ended June 30, 2007 Shares of common stock issued for cash April 4,500,000 64,260 64,260 May 1,450,000 39,850 39,850 June 7,900,000 206,890 206,890 Total 12,750,000 311,000 - - - 311,000 Shares of common stock issued for consulting services June 250,000 10,000 10,000 Total 250,000 10,000 - - - 10,000 Shares of common stock issued for accrued liabilitiesand contractor services April 815,604 41,275 41,275 May 801,014 32,465 32,465 June 722,290 33,587 33,587 Total 2,338,908 107,326 - - - 107,326 Shares of common stock issued relating to the cashless exercise of warrants June 76,873 - - Total 76,873 - Fair value of warrants issued for services April - 68,007 68,007 May - 19,400 19,400 June - 110,061 110,061 Total - 197,368 - - - 197,368 Net loss (817,241) (817,241) Balance, June 30, 2007 143,635,771 45,501,342 (13,623,345) (32,108,284) - (230,287) Less par: (143,635) Total $45,357,707 Entries for the three months Ended September 30, 2007 Shares of common stock issued for cash July 5,700,000 212,599 212,599 August 5,500,000 168,960 168,960 September 4,400,000 123,200 123,200 Total 15,600,000 504,759 - - - 504,759 Shares issued for technology License 2,000,000 82,000 82,000 Shares of common stock for consulting services September 6,781,407 271,256 271,256 Total 6,781,407 271,256 - - - 271,256 Shares of common stock issued for accrued liabilities and services July 805,953 28,746 28,746 August 1,560,653 70,906 70,906 September 690,298 27,942 27,942 Total 3,056,904 127,594 - - - 127,594 Fair value of warrants issued for services July - 56,526 56,626 August - 142,345 142,345 September - 75,549 75,549 Total - 274,420 - - - 274,420 Other equity item (1) (75,600) (75,600) Net loss - (1,139,366) (1,139,366) Balance, September 30, 2007 171,074,082 $ 46,685,771 $ (14,762,711) $ (32,108,284) $ - $ (185,224) Less par: (171,074) Total $ 46,514,697 (1)Other Equity Items: $84,070 subtraction from Paid In Capital in 2006 results from stock issuances for which cash was received subsequent to12/31/06. $86,538 addition to "Other Comprehensive Loss" results from the reclassification of loss on investment from temporary to permanent. $75,600 subtraction from Paid in Capital at September 30, 2007 results from stock issuances for which cash was received subsequent to 9/30/2007. The accompanying notes are an integral part of these financial statements. 5 AMERICAN SECURITY RESOURCES CORPORATION (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007AND 2 OCTOBER 1, 2005 (RE-ENTERING OF DEVELOPMENT STAGE) THROUGH SEPTEMBER 30, 2007 (unaudited) Ended September 30, Re-entering DevelopmentStage to September 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $( 3,234,274) $(7,459,770) $ (14,762,711) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 44,709 16,456 67,990 Common stock issued for services 851,547 2,048,788 7,289,361 Stock option and warrant expense 1,186,034 3,402,752 3,643,746 Permanent impairment of investment available for sale - 222,231 225,000 Contingent liquidated damages expense - - 150,000 Change in operating assets and liabilities: Prepaid expenses 2,632 - 4,215 Accounts payable (34,543) 42,977 34,156 Accrued liabilities 735,878 312,516 926,630 Net cash used in operating activities (448,017) (1,414,050) (2,421,613) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment (377) (140,002) (148,649) Purchase of technology license (700,000) - (700,000) Net cash used in investing activities (700,377) (140,002) (848,649) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the exercise of stock options 1,165,349 1,555,175 2,987,269 Proceeds from shareholders loans 5,000 - 25,000 Net borrowings/(paydowns) on line of credit 45,899 45,490 Proceeds from the issuance of warrants - - 150,000 Net cash provided from financing activities 1,170,349 1,601,074 3,207,759 Net change in cash and cash equivalents 21,955 47,022 (62,503) Cash and cash equivalents, beginning of period 6,575 11,585 91,033 Cash and cash equivalents, end of period $ 28,530 $ 58,607 $ 28,530 The accompanying notes are an integral part of these financial statements. 6 AMERICAN SECURITY RESOURCES CORPORATION (A DEVELOPMENT STAGE ENTERPRISE) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The accompanying consolidated financial statements of American Security Resources Corporation (“ASRC”, “the Company”, “we” or “us”) have been prepared by ASRC without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in conformity with generally accepted accounting principles have been omitted or condensed pursuant to such rules and regulations. These statements should be read in conjunction with ASRC's audited consolidated financial statements and notes thereto included in ASRC's Form 10-KSB for the year ended December 31, 2006. In management's opinion, these interim consolidated financial statements reflect all adjustments (consisting of normal and recurring adjustments) necessary for a fair presentation of the consolidated financial position and results of operations for each of the periods presented. The accompanying unaudited interim financial statements as of and for the nine-months ended September 30, 2007 are not necessarily indicative of the results which can be expected for the entire year. The consolidated financial statements of ASRC include the accounts of ASRC and its wholly-owned subsidiary, Hydra Fuel Cell, Inc All significant inter-company transactions have been eliminated. NOTE 2 –
